Citation Nr: 1335642	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include retinopathy, claimed as secondary to service-connected diabetes


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in March 2011.  A transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate this claim on the merits, additional development is required.

In its April 2013 remand, the Board instructed that certain VA treatment records be obtained.  While some of the records were subsequently obtained, there is no indication that treatment records from the Roseburg, Oregon, VA Medical Center (VAMC) were requested as instructed.  As such, this claim must be remanded so that these records can be requested.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In its April 2013 remand, the Board also directed that a VA examination should be scheduled and a medical opinion obtained.  The Veteran was provided an eye examination in June 2013; however, the opinion provided by the examiner is not adequate.  Specifically, the examiner indicated that the Veteran's cataracts were not caused or aggravated by diabetes because he no longer has diabetes.  However, the examiner did not address whether a current eye disability could have been caused or aggravated by diabetes during the years when the Veteran did in fact have clinical diabetes.  As such, an additional medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to specifically include records from the Roseburg VAMC from January 2011 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2. After completing the development requested above, forward the claims file to the clinician that conducted the June 2013 VA examination for an addendum opinion regarding the etiology of any diagnosed eye disability.  If such clinician is unavailable, the file should be forwarded to another appropriately qualified clinician for preparation of an addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant records contained in the Veteran's virtual eFolder(s)) should be made available to and be reviewed by the reviewing clinician in conjunction with this request.  

The reviewing clinician should specifically address the following questions:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed eye disability, to include cataracts, is causally related to service-connected diabetes?  

b.) If the Veteran does not currently have diabetes, is it at least as likely as not (a 50 percent probability or greater) that any diagnosed eye disability, to include cataracts, is causally related to a period when the Veteran did in fact have diabetes?  

c.) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed eye disability, to include cataracts, is aggravated beyond the normal course of the condition by service-connected diabetes?   

d.) If the Veteran does not currently have diabetes, is it at least as likely as not (a 50 percent probability or greater) that any diagnosed eye disability, to include cataracts, was aggravated beyond the normal course of the condition by diabetes when the Veteran did in fact have diabetes?  

In answering the above questions, the reviewing clinician's attention is drawn to a statement in the June 2013 examination report in which the examiner noted that "[d]iabetes is known to accelerate cataract formation".

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If the reviewing clinician determines that an additional examination of the Veteran is necessary to provide any requested opinion, then such examination should be scheduled.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


